Kaufman v Kaufman (2020 NY Slip Op 05731)





Kaufman v Kaufman


2020 NY Slip Op 05731


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOSEPH J. MALTESE
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2014-10829
 (Index No. 4893/11)

[*1]Kim A. Kaufman, appellant, 
vGlenn B. Kaufman, respondent.


Kramer Kozek LLP, White Plains, NY (Deborah Sherman and Neil Kozek of counsel), for appellant.
Lieberman & LeBovit, Yorktown Heights, NY (Mitchell P. Lieberman and Rottenstreich & Ettinger, LLP of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lawrence H. Ecker, J.), dated September 19, 2014. The order denied the plaintiff's motion pursuant to CPLR 5519(c) to vacate an automatic stay pending hearing and determination of the defendant's appeal from an order of the same court dated July 7, 2014, and for an award of attorneys' fees and costs incurred in making the motion.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review on the related appeal and cross appeal from the judgment (see CPLR 5501[a][1]; Kaufman v Kaufman, _____ AD3d _____ [Appellate Division Docket No. 2016-07969; decided herewith]).
SCHEINKMAN, P.J., MALTESE, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court